Citation Nr: 0930952	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include bursitis.  

3.  Entitlement to service connection for a bilateral elbow 
disorder, to include bursitis and arthritis, but not 
epicondylitis of the left elbow.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a right lower leg 
disorder.  

6.  Entitlement to service connection for a bilateral hip 
disorder, other than degenerative joint disease of the right 
hip.  

7.  Entitlement to an initial compensable rating for 
epicondylitis of the left elbow.  

8.  Entitlement to an initial compensable rating for 
pterygium of the right eye.

9.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 2002.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2005, at which time the matters 
referenced above were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, through the 
VA's Appeals Management Center (MAC).  The purposes of such 
remand were to obtain specified examination and treatment 
records, to facilitate the conduct of several VA medical 
examinations and to secure medical opinions from the VA 
examiners, and to permit the RO to adjudicate an intertwined 
issue and readjudicate the issues on appeal.  Following the 
AMC's attempts to complete the requested actions, the case 
was returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

On remand, the AMC has attempted over an extended period of 
time to have the Veteran undergo the various VA medical 
examinations sought by the Board through its August 2005 
remand.  Moreover, the AMC has demonstrated great patience in 
its dealings with the Veteran since learning in September 
2006 that he had been working in Iraq as a civilian 
contractor for the U.S. Army from April 2005.  At that time, 
the Veteran provided a copy of his Contractor Letter of 
Accreditation/Identification executed by the Department of 
the Army, confirming his employment in Iraq since April 2005.  
He thereafter advised the AMC that his contract for 
employment in Iraq had been extended and requested that the 
VA medical examinations be postponed until his return to the 
United States.  He further indicated to the AMC, in reply to 
its request that he undergo the examinations in Kuwait, that 
he had attempted to contact the U.S. Embassy in Kuwait but 
never received a reply.  

The AMC in May 2009 entered a formal finding that the Veteran 
was unavailable to undergo the requested VA medical 
examinations, and that finding was communicated to the 
Veteran through the AMC's supplemental statement of he case 
in May 2009.  In response, the Veteran by his June 2009 
correspondence indicated that his contract for work in Iraq 
was to terminate in September 2009, that he did not intend to 
extend that contract, and that he would be returning to his 
home in Texas at or about mid-October 2009, at which time he 
would undergo the requested VA medical examinations.  While 
the AMC did not act on the basis of the veteran's June 2009 
statement, the unique circumstances presented in this 
instance warrant a remand of this case to permit the Veteran 
undergo the needed VA medical examinations following his 
return to his home in Texas in or about October 2009.  The 
Veteran is hereby advised that, if he fails to appear for one 
or more VA medical examinations, his claims will decided on 
the basis of the evidence on file, pursuant to 38 C.F.R. 
§ 3.655 (2008).  

In addition, the record reflects that on remand the AMC was 
to obtain the reports of audiometric measurements compiled as 
part of a pre-discharge VA medical examination conducted on 
July 16, 2002, at the VA's Health Care Center (HCC) in El 
Paso, Texas, by a fee-basis physician, Armando C. Angel, M.D.  
On remand, the AMC in September 2005 requested the records in 
question from the VA Outpatient Clinic in El Paso, Texas, who 
advised the AMC by written reply in September 2005 that the 
HCC did not have the report of the pre-discharge examination.  
Notice is taken that a copy of the examination is already on 
file and what was sought on remand was a copy of the 
audiogram performed at that time and referenced in the 
physician-entered diagnoses in the report of the July 2002 
evaluation.  Further efforts are needed to obtain a copy of 
the audiogram conducted by VA on or about July 16, 2002, and 
those efforts must continue until such records are obtained 
or until such time as the AMC concludes in writing that the 
record does not exist or that further attempts to obtain same 
would be futile.

Lastly, the AMC on remand did not adjudicate the raised issue 
of entitlement to service connection for a corneal scar of 
the right eye, as inextricably intertwined with the veteran's 
claim for an initial compensable rating for a pterygium of 
the right eye, as the Board had directed.  Corrective action 
is thus in order.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claims for service 
connection and initial compensable 
ratings.  He should again be advised of 
his right to request assistance from VA 
in obtaining the needed evidence and 
information to substantiate his claims 
for VA compensation.

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain from VA, the service 
department, or the National Personnel 
Records Center, and associate with the 
record, the reports of the audiometric 
measurements taken at the VA Health Care 
Center, in El Paso, Texas, in connection 
with a VA pre-discharge medical 
examination on July 16, 2002.  Attempts 
to retrieve these Federal records must 
continue until such records are obtained 
or until such time as the AMC concludes 
in writing that the records do not exist 
or that further attempts to obtain them 
would be futile.  Notice to the Veteran 
of the foregoing must be provided in 
accordance with 38 C.F.R. § 3.159(e) 
(2008), and he must then be afforded an 
opportunity to respond.

3.  Schedule the Veteran for a VA 
audiometric examination to determine the 
current status of his hearing in both 
ears.  The audiometric measurements 
should be associated with the claims 
folder.

4.  If and only if a hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385 (2008) is shown, the Veteran 
should be afforded a VA ear, nose, and 
throat examination.  The claims folder 
should be made available to the examiner 
in its entirety and the examiner should 
review the claims folder, to include the 
most recent audiological examination 
results.  Based thereon, the examiner 
should express an opinion as to whether 
the Veteran unequivocally had hearing 
loss prior to service and, if so, whether 
such was aggravated during service.  The 
examiner is advised that aggravation, for 
legal purposes, is defined as a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms.

If it is determined that the veteran's 
hearing loss was not unequivocally 
present prior to service, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's hearing 
loss began during service or is otherwise 
linked to some incident of active duty, 
to include exposure to excessive noise.

This VA examiner, as well as all other VA 
examiners from whom an opinion is herein 
sought, should be advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

5.  Schedule the Veteran for a VA 
cardiovascular examination for the 
purpose of determining whether the 
Veteran has a current cardiovascular 
disease that began during or is otherwise 
linked to service.  The claims folder, 
including the May 2004 chest X-ray report 
showing a tortuous aorta with an 
impression of arteriosclerosis (less than 
2 years post-service), should be made 
available to the examiner for review.  
Any indicated tests or studies should be 
accomplished.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any 
cardiovascular disease that may be 
currently present, to include 
arteriosclerosis, began during or is 
otherwise linked to service.

6.  Schedule the Veteran for a VA eye 
examination to determine whether there is 
present a corneal scar of the right eye 
and, if so, whether it is at least as 
likely as not that the corneal scar 
originated in service or is otherwise 
related thereto.  In addition, it should 
be determined whether there is currently 
present a pterygium of the veteran's 
right eye and, if so, its present level 
of severity should be fully described.  

7.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, etiology or approximate onset 
date of any shoulder, elbow (other than 
epicondylitis of the left elbow, which is 
already service-connected), hip (other 
than degenerative joint disease of the 
right hip, which is already service- 
connected), and right lower leg 
disability that may be present.  The 
current severity of the veteran's 
service-connected epicondylitis of the 
left elbow and degenerative joint disease 
of the right hip should also be detailed.  
The claims folder should be made 
available to the examiner for review.  



The examiner is requested to opine 
whether it is as likely as not (50 
percent or more probability) that any 
disability of either elbow (other than 
the already service-connected 
epicondylitis of the left elbow), either 
shoulder, either hip (other than the 
already service-connected degenerative 
joint disease of the right hip) and right 
lower leg that may be present originated 
during service or is due to any incident 
of active duty.

8.  Thereafter, the RO should adjudicate 
the raised, intertwined claim of the 
veteran's entitlement to service 
connection for a right corneal scar; and 
readjudicate the claims for service 
connection for a cardiovascular disorder, 
a bilateral shoulder disability, a 
bilateral elbow disability (other than 
epicondylitis of the left elbow), a 
bilateral hearing loss disability, a 
disability of the right lower leg, and 
bilateral hip disability; and the claims 
for initial compensable ratings for 
epicondylitis of the left elbow, right 
eye pterygium, and degenerative joint 
disease of the right hip, in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




